Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 8, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on April 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the 
The information disclosure statement (IDS) submitted on August 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,223,459. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is broader than Claim 1 of the ‘459 patent, and is thus anticipated by the ‘459 patent.
Instant Application
US Patent No. 10,223,459
1. A method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources;
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities; and
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
1. A method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources;
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determining, using the hardware processor, that the recommended action has caused the current profile of the user to move towards the target profile; and
modifying, using the hardware processor, the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
2. The method of claim 1, wherein the information includes social information, device information, and contextual information relating to the user of the computing device.
2. The method of claim 1, wherein the information includes social information, device information, and contextual information relating to the user of the computing device.
3. The method of claim 1, further comprising:
receiving updated information from each of the plurality of data sources; and
generating the current profile for the user of the computing device based on the updated information.

3. The method of claim 1, further comprising:
receiving updated information from each of the plurality of data sources; and generating the current profile for the user of the computing device based on the updated information.

4. The method of claim 1, wherein the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.
4. The method of claim 1, wherein the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.
5. The method of claim 1, wherein the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.
5. The method of claim 1, wherein the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.
6. The method of claim 1, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the method further comprises:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
selecting an output device from the plurality of output devices; and
transmitting an instruction to the selected output device to execute the recommended action.

6. The method of claim 1, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the method further comprises:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended selecting an output device from the plurality of output devices; and
transmitting an instruction to the selected output device to execute the recommended action.

7. The method of claim 1, further comprising:
determining whether the recommended action has caused the current profile of the user to move towards the target profile; and
determining whether to continue to cause the recommended action to be executed.

1. A method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources;
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the 
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;

determining, using the hardware processor, that the recommended action has caused the current profile of the user to move towards the target profile; and
modifying, using the hardware processor, the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
7. The method of claim 1, further comprising:
determining whether to continue to cause the recommended action to be executed.

8. The method of claim 7, wherein the recommended action has an associated rating.
1. A method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources;
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is 
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the wherein the recommended action is associated with a rating;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determining, using the hardware processor, that the recommended action has caused the current profile of the user to move towards the target profile; and
modifying, using the hardware processor, the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.

9. The method of claim 8, wherein the method further comprises:
retrieving the rating associated with the recommended action; and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile.



determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;

comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determining, using the hardware processor, that the recommended action has caused the current profile of the user to move towards the target profile; and
modifying, using the hardware processor, the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
8. The method of claim 1, further comprising: retrieving the rating associated with the recommended action.
10. A system for personalizing computerized services, the system comprising:
a hardware processor that:
obtains information associated with a user of a computing device from a plurality of data sources;
determines that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generates a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determines a target profile associated with the user based at least in part on the particular goal and the assigned group;
updates a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities; and
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.

9. A system for personalizing computerized services, the system comprising:
a hardware processor that:
obtains information associated with a user of a computing device from a plurality of data sources;
determines that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generates a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determines a target profile associated with the user based at least in part on the particular goal and the assigned group;
updates a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causes the recommended action to be executed on one or more of the computing 
determines that the recommended action has caused the current profile of the user to move towards the target profile; and
modifies the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.

11. The system of claim 10, wherein the information includes social information, device information, and contextual information relating to the user of the computing device.
10. The system of claim 9, wherein the information includes social information, device information, and contextual information relating to the user of the computing device.
12. The system of claim 10, wherein the hardware processor is further configured to:
receive updated information from each of the plurality of data sources; and
generate the current profile for the user of the computing device based on the updated information.

11. The system of claim 9, wherein the hardware processor is further configured to:
receive updated information from each of the plurality of data sources; and
generate the current profile for the user of the computing device based on the updated information.

13. The system of claim 10, wherein the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.
12. The system of claim 9, wherein the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.
14. The system of claim 10, wherein the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.
13. The system of claim 9, wherein the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.
15. The system of claim 10, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the hardware processor is further configured to:
determine a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
select an output device from the plurality of output devices; and
transmit an instruction to the selected output device to execute the recommended action.

14. The system of claim 9, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the hardware processor is further configured to:
determine a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
select an output device from the plurality of output devices; and
transmit an instruction to the selected output device to execute the recommended action.

16. The system of claim 10, wherein the hardware processor is further configured to:
determine whether the recommended action has caused the current profile of the user to move towards the target profile; and
determine whether to continue to cause the recommended action to be executed.



obtains information associated with a user of a computing device from a plurality of data sources;
determines that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generates a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determines a target profile associated with the user based at least in part on the particular goal and the assigned group;
updates a baseline profile with a current profile for the user of the computing device based on the 
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determines that the recommended action has caused the current profile of the user to move towards the target profile; and
modifies the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
15. The system of claim 9, wherein the hardware processor is further configured to: determine whether to continue to cause the recommended action to be executed.
17. The system of claim 16, wherein the recommended action has an associated rating.
9. A system for personalizing computerized services, the system comprising:
a hardware processor that:
obtains information associated with a user of a computing device from a plurality of data sources;
determines that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generates a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;

updates a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determines that the recommended action has caused the current profile of the user to move towards the target profile; and
modifies the rating associated with the recommended action to indicate that the 

18. The system of claim 17, wherein the hardware processor is further configured to:
retrieve the rating associated with the recommended action; and
modify the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile.

9. A system for personalizing computerized services, the system comprising:
a hardware processor that:
obtains information associated with a user of a computing device from a plurality of data sources;
determines that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generates a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigns the user of the computing device into a group of users from a plurality of groups based at least in part on particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;

updates a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
compares the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determines one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causes the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determines that the recommended action has caused the current profile of the user to move towards the target profile; and
modifies the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.

16. The system of claim 9, wherein the hardware processor is further configured to: retrieve the rating associated with the recommended action.

19. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources;
determining that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determining one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities; and
causing the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.

17. A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources;
determining that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device;
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile, wherein the recommended action is associated with a rating;
determining one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action;
determining that the recommended action has caused the current profile of the user to move towards the target profile; and
modifying the rating associated with the recommended action to indicate that the recommended action has caused the current profile of the user to move towards the target profile.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky (PG Pub. No. 2017/0238859 A1), and further in view of Greenzeiger (PG Pub. No. 2014/0025620 A1) and Geurts (PG Pub. No. 2014/0350349 A1).
Regarding Claim 1, Sadowsky discloses a method for personalizing computerized services, the method comprising:
obtaining information associated with a user of a computing device from a plurality of data sources (see Sadowsky, paragraph [0017], where mental state data … is captured on the individual; the mental state data is intermittently collected; additional data is also determined that is helpful in determining mental state information); and
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state (see Sadowsky, paragraph [0110], where display 1710 can show individual mood statistics 1712.; the statistics 1712 can be related to an emotional or mood goal, such as a smile meter/happiness goal 1720).
Sadowsky does not disclose:
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
generating, using the hardware processor, a baseline profile of the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination of Sadowsky and Greenzeiger discloses:
generating, using the hardware processor, a baseline profile of the user (see Greenzeiger, paragraph [0008], where an individual baseline mood profile can be generated for each user based on analysis of mood-associated characteristic data specific to the user) and the desire to attain the particular goal using the portion of information from each of the plurality of data sources (see Sadowsky, paragraph [0110], where display 1710 can show individual mood statistics 1712.; the statistics 1712 can be related to an emotional or mood goal, such as a smile meter/happiness goal 1720); and
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
The combination Sadowsky and Greenzeiger does not disclose:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a 
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination, Sadowsky, Greenzeiger, and Geurts discloses:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel); and
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky and Greenzeiger with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 2, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein the information includes social information, device information, and contextual information relating to the user of the computing device (see Sadowsky, paragraph [0017], where mental state data … is captured on the individual; the mental state data is intermittently collected; additional data is also determined that is helpful in determining mental state information).
Regarding Claim 3, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 1, further comprising:
Sadowsky does not disclose:
receiving updated information from each of the plurality of data sources; and
generating the current profile for the user of the computing device based on the updated information.
Greenzeiger discloses:
receiving updated information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood); and
generating the current profile for the user of the computing device based on the updated information (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
Regarding Claim 4, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein:
Sadowsky does not disclose the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.  Geurts discloses the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 5, Sadowsky in view of Greenzeiger and Geurts
Sadowsky does not disclose the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.  Geurts the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 7, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 1, further comprising:
Sadowsky does not disclose:
determining whether the recommended action has caused the current profile of the user to move towards the target profile; and
determining whether to continue to cause the recommended action to be executed.
Geurts discloses:
determining whether the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118); and
determining whether to continue to cause the recommended action to be executed (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 8, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 7, wherein:
Sadowsky does not disclose wherein the recommended action has an associated rating.  Geurts discloses wherein the recommended action has an associated rating (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 9, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 8, wherein the method further comprises:
Sadowsky does not disclose:
retrieving the rating associated with the recommended action; and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
Geurts discloses:
retrieving the rating associated with the recommended action (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]); and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 10, Sadowsky discloses a system for personalizing computerized services, the system comprising:
a hardware processor (see Sadowsky, paragraph [0143], where computer program instructions may be stored, compiled, or interpreted to run on a computer, a programmable data processing apparatus, a heterogeneous combination of processors or processor architectures, and so on) that:
obtaining information associated with a user of a computing device from a plurality of data sources (see Sadowsky, paragraph [0017], where mental state data … is captured on the individual; the mental state data is intermittently collected; additional data is also determined that is helpful in determining mental state information); and
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device (see Sadowsky, paragraph [0110], where display 1710 can show individual mood statistics 1712.; the statistics 1712 can be related to an emotional or mood goal, such as a smile meter/happiness goal 1720).
Sadowsky does not disclose:
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
generating, using the hardware processor, a baseline profile of the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination of Sadowsky and Greenzeiger discloses:
generating, using the hardware processor, a baseline profile of the user (see Greenzeiger, paragraph [0008], where an individual baseline mood profile can be generated for each user based on analysis of mood-associated characteristic data specific to the user) and the desire to attain the particular goal using the portion of information from each of the plurality of data sources (see Sadowsky, paragraph [0110], where display 1710 can show individual mood statistics 1712.; the statistics 1712 can be related to an emotional or mood goal, such as a smile meter/happiness goal 1720); and
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
The combination Sadowsky and Greenzeiger does not disclose:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination, Sadowsky, Greenzeiger, and Geurts discloses:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel); and
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky and Greenzeiger with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 11, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the information includes social information, device information, and contextual information relating to the user of the computing device (see Sadowsky, paragraph [0017], where mental state data … is captured on the individual; the mental state data is intermittently collected; additional data is also determined that is helpful in determining mental state information).
Regarding Claim 12, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the hardware processor is further configured to:
Sadowsky does not disclose:
receiving updated information from each of the plurality of data sources; and
generating the current profile for the user of the computing device based on the updated information.
Greenzeiger discloses:
receiving updated information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood); and
generating the current profile for the user of the computing device based on the updated information (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Greenzeiger for the benefit of inferring user (see Greenzeiger, Abstract).
Regarding Claim 13, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein:
Sadowsky does not disclose the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile.  Geurts discloses the target profile is selected from a plurality of target profiles, wherein the target profile includes users in a similar group of users that have indicated the identified goal has been accomplished, and wherein the recommended action includes an action performed by the users associated with the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 14, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein:
Sadowsky does not disclose the recommended action includes generating content to be presented on the computing device that prompts the user to engage in an activity and causing the content to be presented on the computing device.  Geurts the recommended action includes generating content to be presented on the computing device that prompts the user to engage in (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 16, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the hardware processor is further configured to:
Sadowsky does not disclose:
determining whether the recommended action has caused the current profile of the user to move towards the target profile; and
determining whether to continue to cause the recommended action to be executed.
Geurts discloses:
determining whether the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118); and
determining whether to continue to cause the recommended action to be executed (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 17, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 16, wherein:
Sadowsky does not disclose wherein the recommended action has an associated rating.  Geurts discloses wherein the recommended action has an associated rating (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 18, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 17, wherein the hardware processor is further configured to:
Sadowsky does not disclose:
retrieving the rating associated with the recommended action; and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile.
Geurts discloses:
retrieving the rating associated with the recommended action (see Geurts, paragraph [0092], where the biosensor 201 is monitoring the physiological state of the user, and while the history log 202 is accumulating the emotion data and activity data, the data processing system 208 analyzes the trends in the recent emotional state of the user. If the trend is representative of an emotional state evolving in the direction of a negative valence, or if the intensity of the negative emotion is increasing, the data processing system 208 consults the history log 202 to find matching patterns in emotional trends to identify turning points in the form of certain activities that appeared to have turned the emotional state to one of a positive valence or to a positive emotion with a higher intensity; alternatively, the data processing system 208 may spot activities that are always associated with a positive emotion in the history log of this user [it is the position of the Examiner that recording activities that always produce a positive emotion suggests recording activities that do not always produce a positive emotion, and thus constitutes a rating]); and
modifying the rating to indicate that the recommended action has caused the current profile of the user to move towards the target profile (see Geurts, paragraph [0085], where data processing sub-system 120 may search for patterns in the evolution of the emotional state of this particular subscriber occurring in dependence on activities of this particular subscriber as recorded in this subscriber’s history log in data storage 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Regarding Claim 19, Sadowsky discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for personalizing computerized services, the method comprising: 
obtaining information associated with a user of a computing device from a plurality of data sources (see Sadowsky, paragraph [0017], where mental state data … is captured on the individual; the mental state data is intermittently collected; additional data is also determined that is helpful in determining mental state information); and
determining, using a hardware processor, that a portion of information from each of the plurality of data sources is relevant to the user having a desire to attain a particular goal from a plurality of goals, wherein the portion of information is indicative of a physical or emotional state of the user of the computing device (see Sadowsky, paragraph [0110], where display 1710 can show individual mood statistics 1712.; the statistics 1712 can be related to an emotional or mood goal, such as a smile meter/happiness goal 1720).
Sadowsky does not disclose:
generating, using the hardware processor, a baseline profile of the user and the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
generating, using the hardware processor, a baseline profile of the desire to attain the particular goal using the portion of information from each of the plurality of data sources;
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated 
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination of Sadowsky and Greenzeiger discloses:
generating, using the hardware processor, a baseline profile of the user (see Greenzeiger, paragraph [0008], where an individual baseline mood profile can be generated for each user based on analysis of mood-associated characteristic data specific to the user) and the desire to attain the particular goal using the portion of information from each of the plurality of data sources (see Sadowsky, paragraph [0110], where display 1710 can show individual mood statistics 1712.; the statistics 1712 can be related to an emotional or mood goal, such as a smile meter/happiness goal 1720); and
updating, using the hardware processor, a baseline profile with a current profile for the user of the computing device based on the portion of information from each of the plurality of data sources (see Greenzeiger, paragraph [0046], where the mood analysis system 108 can receive current mood-associated data and based on a relationship between the current mood-associated data and at least one baseline mood profile, the mood analysis system 108 can generate an inferred mood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Greenzeiger for the benefit of inferring user mood based on user and group characteristic data (see Greenzeiger, Abstract).
The combination Sadowsky and Greenzeiger does not disclose:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user;
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group;
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile;
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities;
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action.
The combination, Sadowsky, Greenzeiger, and Geurts discloses:
assigning, using the hardware processor, the user of the computing device into a group of users from a plurality of groups based at least in part on the particular goal and the portion of information from each of the plurality of data sources, wherein the group of users is associated with an indication that the group has achieved the particular goal and wherein each user in the group of users has a similar baseline profile to the baseline profile of the user (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, a target profile associated with the user based at least in part on the particular goal and the assigned group (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
comparing, using the hardware processor, the current profile with the target profile to determine a recommended action, wherein the recommended action is associated with a predicted impact on the physical or emotional state of the user and is determined to continue to advance the current profile toward the target profile (see Geurts, paragraph [0011], where history logs are maintained for a plurality of users, and the history logs maintained for users are compatible user-profiles are clustered; assume that a person subscribes to the service and has a particular subscriber-profile that is compatible with the user-profiles of a particular cluster; then, the service may generate recommendations to the subscribing person based on analyzing the activities in the particular cluster’s history logs that are associated with positive emotional states);
determining, using the hardware processor, one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel); and
causing, using the hardware processor, the recommended action to be executed on one or more of the computing device and the devices connected to the computing device based on the one or more device capabilities being able to execute the recommended action (see Geurts, paragraphs [0047], where an embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity; see also paragraph [0040], where the recommendation may be provided to the subscriber electronically (e.g. per email, SMS, pre-recorded voice message, etc.); alternatively, or in addition, recommendations are provided to the subscriber when the service identifies one or more new activities that have recently been recorded in the history logs, such as watching a recent movie or reading a recently published novel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky and Greenzeiger with Geurts for the benefit of recommending actions to cheer up a user that cheered up similar users (see Geurts, paragraph [0011]).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowsky, Greenzeiger, and Geurts as applied to Claims 1-5, 7-14, and 16-19 above, and further in view of Cocotis (PG Pub. No. 2007/0168514 A1).
Regarding Claim 6, Sadowsky in view of Greenzeiger and Geurts discloses the method of Claim 1, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the method further comprises:
Sadowsky does not disclose:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
selecting an output device from the plurality of output devices; and
transmitting an instruction to the selected output device to execute the recommended action.
Cocotis discloses:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s;
selecting an output device from the plurality of output devices (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s; and
transmitting an instruction to the selected output device to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Cocotis for the benefit of selecting an output device based on the location of the user (see Cocotis, Claim 71).
Regarding Claim 15, Sadowsky in view of Greenzeiger and Geurts discloses the system of Claim 10, wherein the information associated with the user of the computing device includes location information associated with the computing device and wherein the hardware processor is further configured to:
Sadowsky does not disclose:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action;
selecting an output device from the plurality of output devices; and
transmitting an instruction to the selected output device to execute the recommended action.
Cocotis discloses:
determining a plurality of output devices based on the location information, wherein each of the plurality of output devices has a capability to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s;
selecting an output device from the plurality of output devices (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device)s; and
transmitting an instruction to the selected output device to execute the recommended action (see Cocotis, Claim 71, where the method further comprises determining a location of the wireless device and dynamically determining a default output device based on the location of the wireless device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Sadowsky with Cocotis for the benefit of selecting an output device based on the location of the user (see Cocotis, Claim 71).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Rahman (PG Pub. No. 2012/0316455 A1), which concerns a wearable device and platform for sensory input.
Guday (PG Pub. No. 2009/0002178 A1), which concerns dynamic mood sensing.
Thieberger (PG Pub. No. 2008/0091515 A1), which concerns methods of utilizing a user emotional state in business practices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        
















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161